Title: From George Washington to the Board of War, 15 February 1780
From: Washington, George
To: Board of War


          
            Gentn
            Head Qrs morris Town Feby 15: 1780
          
          I find by a Resolution of the 9th Instant, of which I received a Copy last night, that Congress have been pleased to determine

the Quota of Troops to be furnished by the respective States the ensuing Campaign—and that the Non-Commissioned Officers & privates in the additional Corps—Artillery & Cavalry and the Regimented Artificers in the departments of the Quarter Master General & Commissary of Military Stores, whose times of service will not expire before the last of September next are to be considered as part of the quotas of the States to which they respectively belong. I also find, that they have been pleased to direct me to transmit to the several States accurate Returns of their Troops, including the proportion of Non-Commissioned Officers & privates in the Corps I have mentioned belonging to each. Unfortunately I have but very inaccurate States of these Corps in general—and from this circumstance and the remote and dispersed situation of many of them much time must be spent in obtaining them. as particular Returns of most of these—so far at least as respected the States from—which the Men came, have been transmitted to your Office in consequence of the Act of the 15th of March last—I might perhaps derive some assistance from them and be enabled if I had them to make more early transmissions of the Returns directed by Congress. I would therefore request that the Board would favor me by the earliest opportunity with the Returns of this kind—of the German Battallion—Baylors Regiment of Dragoons—and of Von heer’s Marachaussi Corps—with any particular States they may have respecting the terms of the Men’s inlistments. The Levies required being connected with and indeed made dependant on these Returns—The Board I am convinced will feel the propriety of the earliest attention to this business—and will most willingly afford me every aid in their power with respect to it. If they have a particr State of the late Rawlings Corps—of Shots & Seley’s Companies—and of the Regiments at Fort pitt—I shall be obliged by their favouring me with it. I have the Honor to be with great respect & esteem Gentn Yr Most Obedt st.
        